 



Exhibit 10.3
THIS DOCUMENT CONSTITUTES PART OF A PROSPECTUS COVERING SECURITIES THAT HAVE
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933.
<Date1>
CONFIDENTIAL TO: <Name>
You have been granted Restricted Stock Units under the Steelcase Inc. Incentive
Compensation Plan (the “Plan”).
This Award Agreement provides additional information regarding your rights under
the Plan and your Award. A copy of the Plan has already been provided to you. If
there is any inconsistency between this Award Agreement and the Plan, the Plan
controls. Capitalized terms used in this Award Agreement are defined in the Plan
or defined hereunder.
Overview of Your Award

1.   Type of Award: Restricted Stock Unit, as permitted under Article 11 of the
Plan (“Restricted Stock Unit”).   2.   Number of Restricted Stock Units Granted
under this Award: <Shares>   3.   Grant Date: <Date1>   4.   Period of
Restriction: Subject to the terms of the Plan and paragraph 5 below, the
Restricted Stock Units granted under this Award Agreement will vest as follows:
      [INSERT VESTING SCHEDULE]       Each vesting date above shall be referred
to as the applicable “Release Date”. The period that you hold your Restricted
Stock Units prior to the applicable Release Date shall be referred to as the
applicable Period of Restriction.   5.   Vesting Upon Death, Disability,
Retirement Eligibility or Termination without Cause:

  a.   Death. Your Restricted Stock Units will become fully vested if you die
while an Employee after <Date1 + 6 months>.     b.   Disability. Your Restricted
Stock Units will become fully vested if you become Disabled while an Employee
after <Date1 + 6 months>. A “Disability” or “become Disabled” means that, by
reason of any medically determinable physical or mental impairment that can be
expected to result in death or can be expected to last for a continuous period
of not less than twelve months, you are unable to engage in any substantial
gainful activity or are receiving income replacement benefits under an accident
and health plan covering employees of the Company for a period of not less than
three months.

 



--------------------------------------------------------------------------------



 



<Name>
<Date>
Page 2

  c.   Retirement Eligibility. Your Restricted Stock Units will become fully
vested in the event you become Retirement Eligible during the Restriction Period
and the Company will issue you one share of Class A common stock of the Company
for each vested Restricted Stock Unit as soon as practicable following the
applicable Release Date (and not when you become Retirement Eligible or on the
date of Retirement), but in no event more than 90 days following the applicable
Release Date. “Retirement Eligible” means your age plus years of continuous
service total 80 or more and “Retirement” means your employment is terminated
following becoming Retirement Eligible.     d.   Termination without Cause. Your
Restricted Stock Units will become fully vested if you are terminated without
Cause by the Company or the Affiliate then employing you (a “Termination without
Cause”); provided, that such termination of employment constitutes a “separation
from service” under Section 409A of the Code. The term “Cause” means (i) your
willful and continued failure to perform substantially your duties with the
Company or the Affiliate then employing you (other than any such failure
resulting from incapacity due to physical or mental illness), or (ii) your
willful engaging in illegal conduct or gross misconduct that is materially and
demonstrably injurious to the Company; provided, that for purposes of this
definition, no act or failure to act, on your part, will be considered “willful”
unless it is done, or omitted to be done, by you in bad faith or without
reasonable belief that your action or omission was in the best interests of the
Company or the Affiliate then employing you.

6.   Change in Control:

  a.   In the event of a Change in Control after <Date1>, the Restricted Stock
Units granted under this Award will become immediately fully vested.     b.  
Notwithstanding anything to the contrary, if the Change in Control event does
not constitute a change in ownership or effective control of the Company or a
change in ownership of a substantial portion of the assets of the Company under
Section 409A of the Code, and if the Company determines your Restricted Stock
Units constitute deferred compensation subject to Section 409A of the Code, then
the Company will issue you one share of Class A common stock of the Company for
each vested Restricted Stock Unit as soon as practicable following the
applicable Release Date (and not upon the Change in Control), but in no event
more than 90 days following the applicable Release Date.

7.   Payment: Except as provided in paragraphs 5(c) and 6(b), upon the vesting
of your Restricted Stock Units, the Company will issue you one share of Class A
common stock of the Company for each vested Restricted Stock Unit as soon as
practicable, but in no event more than 90 days following the date of vesting. In
all cases, the date the Shares are issued to you with respect to your Restricted
Stock Units is referred to as the “Transfer Date”.

 



--------------------------------------------------------------------------------



 



<Name>
<Date>
Page 3

8.   Non-Transferable: The Restricted Stock Units granted under this Award are
not transferable.   9.   Voting Rights and Dividend-Equivalents:

  a.   No Voting Rights. You are not the owner of record of the shares of
Class A common stock underlying your Restricted Stock Units until the applicable
Transfer Date and accordingly, you will have no voting rights on such Shares.  
  b.   Cash Dividend-Equivalents. You will receive a cash payment equal to any
cash dividends that the Company declares and pays on its Class A common stock
with respect to the Shares underlying your outstanding Restricted Stock Units
granted under this Award. The Company shall pay such cash dividend-equivalents
at such time or times as it determines in its sole discretion; provided, the
Company shall pay any cash dividend-equivalents within the calendar year in
which the cash dividend-equivalent is declared.     c.   Stock
Dividend-Equivalents. You will be entitled to be credited with
dividend-equivalents in the form of Shares of Class A common stock of the
Company with respect to your outstanding Restricted Stock Units, calculated as
follows: on each date that a stock dividend is paid by the Company while your
Restricted Stock Units are outstanding, you will be credited with an additional
number of Restricted Stock Units equal to the number of whole Shares that would
have been issued with respect to your outstanding Restricted Stock Units had the
Restricted Stock Units been issued as Shares. The additional Restricted Stock
Units credited under this paragraph will be subject to the same terms and
conditions applicable to your Restricted Stock Units originally granted under
this Award Agreement, including, without limitation, for purposes of crediting
of additional dividend-equivalents.

10.   Forfeiture of Awards:

  a.   Your Restricted Stock Units will be forfeited if, during the applicable
Period of Restriction, you cease to be an Employee for any reason other than for
death, Disability, Retirement, a Termination without Cause or a termination of
employment following a Change in Control.     b.   If you engage in any
Competition (as defined in the Plan and determined by the administrative
committee in its discretion)

  (i)   before the applicable Transfer Date, you will forfeit all outstanding
Restricted Stock Units granted under this Award Agreement, or     (ii)   between
the applicable Transfer Date, and the <first> anniversary of the applicable
Transfer Date, you must return to the Company all shares of Class A common stock
that have been issued to you pursuant to this

 



--------------------------------------------------------------------------------



 



<Name>
<Date>
Page 4
Award Agreement and you will forfeit all outstanding Restricted Stock Units, if
any, granted under this Award Agreement.

11.   Taxes: You may be required to pay to the Company or a Subsidiary and the
Company and/or Subsidiary shall have the right and is hereby authorized to
withhold from any payment due or transfer made under the Restricted Stock Unit
Award or from any compensation or other amount owing to you the amount (in cash,
Shares, other securities or other property) of any applicable withholding taxes
in respect of the Restricted Stock Unit Award or any payment or transfer under
or with respect to the Restricted Stock Unit Award and to take such other action
as may be necessary to satisfy all obligations for the payment of such
withholding taxes.   12.   No Acquired Rights: You acknowledge and agree that
the Plan is discretionary in nature and limited in duration, and may be amended,
cancelled, or terminated by the Company, in its sole discretion, at any time.
The grant of Restricted Stock Units under the Plan is a one-time benefit and
does not create any contractual or other right to receive a grant of Restricted
Stock Units or benefits in lieu of Restricted Stock Units in the future. Future
grants, if any, will be at the sole discretion of the Company, including, but
not limited to, the timing of any grant, the number of units, and vesting
provisions. Any Restricted Stock Units or benefits granted under the Plan will
not be considered to be part of your salary for any reason, including, but not
limited to, the determination of any severance, redundancy or resignation
payments or benefits.   13.   No Guarantee of Employment: This Award of
Restricted Stock Units does not limit or restrict the right of the Company or
any Affiliate to terminate your employment or service at any time or for any
reason.   14.   Consent To Transfer Personal Data: By signing your initials and
signing below, you voluntarily acknowledge and consent to the collection, use,
processing and transfer of personal data as described in this paragraph. You are
not obliged to consent to such collection, use, processing and transfer of
personal data. However, failure to provide the consent may affect your ability
to participate in the Plan. The Company, its Subsidiaries and your employer hold
certain personal information about you, including your name, home address and
telephone number, date of birth, social security number or other employee
identification number, salary, nationality, job title, any shares of stock or
directorships held in the Company, details of all Restricted Stock Units, or any
other entitlement to shares of stock awarded, cancelled, purchased, vested,
unvested or outstanding in your favor, for the purpose of managing and
administering the Plan (“Data”). The Company and/or its Subsidiaries will
transfer Data amongst themselves as necessary for the purpose of implementation,
administration and management of your participation in the Plan, and the Company
and/or any of its Subsidiaries may each further transfer Data to any third
parties assisting the Company in the implementation, administration and
management of the Plan. These recipients may be located in the European Economic
Area, or elsewhere throughout the world, such as the United States. You
authorize them to receive, possess, use, retain and transfer the Data, in
electronic or other form, for the purposes of implementing, administering and
managing your

 



--------------------------------------------------------------------------------



 



<Name>
<Date>
Page 5

    participation in the Plan, including any requisite transfer of such Data as
may be required for the administration of the Plan and/or the subsequent holding
of shares of stock on your behalf to a broker or other third party with whom you
may elect to deposit any shares of stock acquired pursuant to the Plan. You may,
at any time, review Data, require any necessary amendments to it or withdraw the
consents herein in writing by contacting the Company; however, withdrawing your
consent may affect your ability to participate in the Plan.   15.   Amendment:
This Award Agreement may be amended or modified by the Committee as long as the
amendment or modification does not materially adversely affect your Award.
Notwithstanding anything to the contrary contained in the Plan or in this Award
Agreement, to the extent that the Company determines that the Restricted Stock
Units are subject to Section 409A of the Code and fail to comply with the
requirements of Section 409A of the Code, the Company reserves the right to
amend, restructure, terminate or replace the Restricted Stock Units in order to
cause the Restricted Stock Units to either not be subject to Section 409A of the
Code or to comply with the applicable provisions of such section.   16.  
Six-Month Delay: To the extent required in order to avoid accelerated taxation
and/or tax penalties under Section 409A of the Code, amounts that would
otherwise be payable and benefits that would otherwise be provided pursuant to
this Award Agreement during the six-month period immediately following your
“separation from service” (as defined under Section 409A of the Code) will
instead be paid as soon as practicable following the first business day after
the date that is six months following the your separation from service (or
death, if earlier), but in no event later than 30 days following such date.

 



--------------------------------------------------------------------------------



 



<Name>
<Date>
Page 6
If you have any questions regarding your Award or this Award Agreement, or would
like a copy of the Plan, please contact John Hagenbush, Director, Global
Compensation, at (616) 246-9532.
Sincerely,
A
James P. Hackett
President and CEO
Please acknowledge your agreement to participate in the Plan and this Award
Agreement, and to abide by all of the governing terms and provisions, by signing
the following representation. Your signed representation must be returned by
<Date1 + XDays> to:
Steelcase Inc.
Attn: Steven Dobias
Compensation Department (GH-2E-04)
PO Box 1967
Grand Rapids, MI 49508
616-246-9746
Agreement to Participate
By signing a copy of this Award Agreement and returning it I acknowledge that I
have read the Plan, and that I fully understand all of my rights under the Plan,
as well as all of the terms and conditions that may limit my rights under this
Award Agreement.

                     
Date:
          Participant:        
 
                   
 
              <Name>    
 
              <Employee #>    

 